Citation Nr: 0931234	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  09-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of a right ankle sprain.



ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The Veteran served on active duty from May 1992 to February 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for residuals of a right ankle sprain and 
assigned a 20 percent disability rating.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.    

The Veteran testified at a hearing before a Decision Review 
Officer in December 2008.  A transcript of that proceeding 
has been associated with the Veteran's claims file.  

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
right foot crush injury.  However, during the pendency of the 
appeal, the RO granted that benefit in a March 2009 rating 
decision.  Accordingly, the issue of entitlement to service 
connection for right foot crush injury no longer remains in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the right ankle, does 
not have ankylosis of the right ankle, and has not been shown 
to present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for the residuals of a right ankle sprain have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for residuals of a right ankle sprain.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the issue of 
entitlement to a higher initial evaluation for residuals of a 
right ankle sprain.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The Veteran was also provided the opportunity to testify at a 
hearing before a Decision Review Officer, and he was afforded 
a VA examination in March 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it is predicated on a full reading 
of the claims file and available treatment records as well as 
on a physical examination.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected right ankle 
disability since he was last examined. See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted. See 
VAOPGCPREC 11-95.  Therefore, the Board finds that the March 
2007 VA examination is adequate upon which to base a 
decision.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has not made the Board aware of the any 
additional, relevant evidence that has not already been 
obtained and associated with the claims file. VA has further 
assisted the Veteran throughout the course of this appeal by 
providing him with a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed him 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.



I.  Law and Analysis


The Veteran contends that he is entitled to an initial 
disability rating in excess of 20 percent for residuals of a 
right ankle sprain because the current evaluation does not 
adequately reflect the current severity of his disability.  
In particular, the Veteran has testified that he suffers 
right ankle pain, swelling, soreness, and stiffness as a 
result of his disability that is aggravated by walking and 
driving.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran's service-connected right ankle disability is 
current assigned a 20 percent disability evaluation under 
Diagnostic Code 5299-5271, for limited motion of the ankle.  
When an unlisted disease, injury, or residual is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows.  The first two digits will be 
selected from that part of the schedule most closely 
identifying the part or system of the body involved.  The 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. §§ 4.20, 4.27 (2008).

Under Diagnostic Code 5271, a 10 percent disability 
evaluation is assigned when there is moderate limitation of 
motion.  A 20 percent disability evaluation is warranted when 
such impairment is marked.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his residuals of a right ankle sprain.  As previously noted, 
the Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected right ankle disability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271. 
Under Diagnostic Code 5271, a 20 percent disability 
evaluation represents the maximum schedular criteria for 
limited motion of the ankle.  Consequently, the Veteran is 
not entitled to an increased rating under Diagnostic Code 
5271.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the ankle, 
ankylosis of the subastragalar joint, malunion of the os 
calcis or astragalus, and astragalectomy, the Board finds 
that the criteria for a rating in excess of 20 percent are 
simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, 5274 (2008).  In this regard, the Veteran has not 
been shown to have ankylosis of the right ankle.  In fact, 
the March 2007 VA examination found him to have 30 degrees of 
plantar flexion, and 5 degrees of dorsiflexion.  As such, his 
right ankle does not appear to be immobile or fixed.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint," citing Stedman's Medical 
Dictionary 87 (25th ed. 1990).  In addition, the Board notes 
that a 20 percent disability evaluation represents the 
maximum schedular rating for an ankle disability available 
under Diagnostic Codes 5272, 5273, and 5274.  Therefore, the 
Board finds that the Veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5270, 5272, 5273, 
and 5274.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). However, the Veteran is already assigned the 
maximum schedular evaluation under Diagnostic Code 5271.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent for the Veteran's right ankle 
disability.  Therefore, a higher disability rating is not 
warranted for the Veteran's residuals of a right ankle 
sprain.

The Board also notes that the Veteran's disability picture 
does not appear to have fluctuated materially during the 
course of this appeal, and as such, a staged rating need not 
be considered.  Fenderson, supra.

In addition, the Board has contemplated whether this claim 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
Board finds no evidence that the Veteran's service-connected 
right ankle disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).

The Board acknowledges the Veteran's statements that his 
service-connected disability has affected his daily life.  
The Veteran stated that in his employment as a retail 
manager, he drives almost 200 miles a day and walks around 
stores with other managers.  He contends that driving for 
long periods of time and walking aggravates his ankle, which 
in turn, affects his employment.  Although the Veteran 
reported that his disability affected his employment, the 
objective medical evidence of record does not show that the 
manifestations of the Veteran's service-connected disability 
result in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule or 
has necessitated any hospitalization.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Consequently, 
the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

An initial disability evaluation in excess of 20 percent for 
residuals of a right ankle sprain is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


